Jenkins, P. J.
1. Under the ruling of the Supreme Court in answer to the question certified to it by this court in this case (157 Ga. 204, 121 S. E. 215), tne employee seeking compensation under the workmen’s compensation act of 1920 did not fail to give sufficient notice of his injury to his employers.
2. The award of'the commissioner hearing the evidence, and its affirmance by the full industrial commission upon appeal by the insurance carrier, were authorized by the evidence, and it was error, on an appeal therefrom to the superior court under the terms of the act creating the commission, to set aside the award in favor of the employee and render judgment in favor of the defendants, upon the grounds that no written notice was given to the employers and that the order of the commission was contrary to law and without evidence to support it.

Judgment reversed.


Stephens cmd Bell, JJ., concur.